Order, Supreme Court, New York County (Marilyn B. Dershowitz, Special Referee), entered on or about January 5, 2006, which, to the extent appealed from, directed defendant to pay $3,867 per month in child support, to maintain health insurance for the parties’ children, and to pay 90% of their unreimbursed health care expenses, tuition and add-ons, unanimously modified, on the facts, to adjust defendant’s monthly payment from $3,867 to $3,287, and otherwise affirmed, without costs.
The Special Referee properly found that defendant, as the parent with the higher income, should be deemed the noncustodial parent for the purpose of determining child support obligations, despite the parties’ shared custody arrangement (see Bast v Rossoff, 91 NY2d 723 [1998]; Baraby v Baraby, 250 AD2d 201 [1998]). The Referee properly determined the income of each parent and imputed additional income to the father based on his education, past earnings, and earning potential (see Matter of Culhane v Holt, 28 AD3d 251 [2006]; Kent v Kent, 291 AD2d 258 [2002]). We modify defendant’s monthly payment only to correct a calculation error, and to reflect plaintiffs increased *317income as a result of her no longer paying a mortgage on rental property that is the source of her income.
We have considered defendant’s remaining contentions and find them unavailing. Concur—Friedman, J.E, Nardelli, Buckley, Catterson and McGuire, JJ.